11/12/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0477


                                       DA 19-0477
                                    _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                              ORDER

 TAMMY JANE SMITH,

              Defendant and Appellant.
                                _________________

       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.           After reviewing Appellant’s opening brief filed
electronically on November 10, 2020, this Court has determined that the brief does not
comply with the Rules and must be resubmitted.
       M. R. App. P. 12(1)(a) requires a table of contents, with page references. The table
of contents in Appellant’s brief does not contain page references to the contents of the brief.
       M. R. App. P. 12(c) requires that the statement of the case “shall first indicate briefly
the nature of the case and its procedural disposition in the court below. Only that
procedural background which is relevant to the issue or issues raised shall be included in
the statement of the case.” Appellant’s brief combines the statement of the case combined
with the statement of facts and is not brief or limited to the nature of the case and relevant
procedural background.
       M. R. App. P. 12(1)(f) requires that the summary of the argument “contain a
succinct, clear, and accurate statement of the arguments made in the body of the brief and
not be a mere repetition of the argument headings.” Appellant’s summary is not succinct
or clear and concise.
       M. R. App. P. 11(4)(a) requires that a principal brief shall not exceed 10,000 words.
Appellant’s brief contains 11,432 words.
       Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules, and the Appellant shall serve
copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to all parties of record.




                                               2                                   Electronically signed by:
                                                                                    James Jeremiah Shea
                                                                              Justice, Montana Supreme Court
                                                                                     November 12 2020